Exhibit NEWSRELEASE For Immediate Release Contact: Joe Fazzino 860-263-4725 joe.fazzino@virtus.com 100 Pearl Street Hartford CT 06103 www.virtus.com Two Executives from BMO Financial Group Named to Virtus Investment Partners Board Hartford, CT, February 4, 2009 – Virtus Investment Partners, Inc. (NASDAQ: VRTS), a diversified asset management company, today announced that Barry M. Cooper and Ross F. Kappele, executives at investment management subsidiaries of BMO Financial Group (NYSE, TSX: BMO), have been appointed to the Virtus Board of Directors. Cooper is chairman of Jones Heward Investment Counsel, the Canadian institutional investment management division of BMO Financial Group.Kappele is president of Guardian Group of Funds Ltd., part of BMO Financial’s Private Client Group, which provides wealth management services in Canada and the United States. “Barry and Ross are seasoned executives whose depth of experience in asset management further strengthens the already broad industry background of the members of the Virtus board,” said George R. Aylward, Virtus’ president and chief executive officer.“The addition of these two directors will provide Virtus with valuable perspective and insight as we focus on building on our core strengths of solid investment management capabilities, active product management and development, and broad distribution.” With the new directors, the Virtus board expands to nine members.Cooper and Kappele were appointed to the board of Virtus under terms of the minority investment in Virtus by Harris Bankcorp Inc., a U.S. subsidiary of BMO Financial.Harris acquired $45 million in convertible preferred stock, representing a 23 percent equity position in Virtus. -more- Virtus Investment Partners, Inc. 2 Virtus has had a business relationship with Harris since 2006 when Virtus became the investment adviser, distributor and administrator of the Harris Insight(R) Funds and retained Harris Investment Management Inc., a subsidiary of Harris Bankcorp, as sub-adviser to 15 of the Insight Funds and several Virtus Mutual Funds.Harris Investment Management is Virtus’ largest sub-adviser and manages more than $5.8 billion in mutual fund assets for Virtus. Cooper has been with BMO Financial’s BMO Nesbitt Burns subsidiary, a full-service investment firm, since 1969.He was responsible for developing and managing many of the firm’s businesses, including its Private Client, Money Management, and Institutional Equity divisions, as well as the equity trading and the research departments.He was part of BMO Nesbitt Burns’ management team as vice chairman and a member of the executive, management, advisory, and audit committees. Kappele began his career in the investment management industry in 1987 in institutional equity sales at Midland Capital Corp. of Toronto.Following several years in sales management for the Hyperion Group of Funds, he joined Baring Asset Management prior to taking sales leadership positions at Guardian Group of Funds Ltd.He served as Guardian’s senior vice president of sales from 2000 to 2007 and was named president of Guardian in February, About Virtus Investment Partners Virtus Investment Partners (NASDAQ: VRTS) provides investment management products and services to individuals and institutions.It operates a multi-manager asset management business, comprising a number of individual affiliated managers, each with a distinct investment style, autonomous investment process and individual brand.Investors have an array of needs and Virtus Investment Partners offers a variety of investment styles and multiple disciplines to meet those needs.Additional information can be found at www.virtus.com. # # # Virtus
